Citation Nr: 1522432	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  11-20 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating, in excess of 20 percent, for degenerative joint disease, left hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active military service from January 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina.  The Veteran testified before the undersigned at a Travel Board hearing in August 2012 held at the Columbia, South Carolina, RO.  

In a November 2013 decision, the Board denied an increased rating in excess of 20 percent for degenerative joint disease of left hip, but granted a 10 percent rating limitation of extension associated with degenerative joint disease of the left hip.  The Board also denied a referral for an extraschedular evaluation.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in a March 2014 order, granted a Joint Motion for Remand (Joint Motion), vacating the November 2013 Board decision and remanding the Veteran's claim for additional consideration.  In November 2014, the Board remanded this case for another examination which has since been conducted.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 


REMAND

In the Joint Motion, the parties agreed that the November 2013 Board decision insufficiently discussed why referral for an extraschedular evaluation is not warranted.  Specifically, the Joint Motion noted that the Veteran's left hip manifestations included instability of the hip joint, which is not specifically discussed in the relevant rating criteria.  The Board remanded this case for another VA examination which was conducted in December 2014.  On examination, there was no comment with regard to instability of the hip joint.  The examiner noted that the Veteran's left hip disability resulted in industrial functional impairment.  She indicated that the Veteran had worked as a mechanic, carpenter, truck driver and butcher in the past.  She stated that the Veteran could stand for a few minutes without his walker or cane, but he could not ambulate without the support.  Also, he is taking oxycodone 7.5mg multiple times a day for pain relief which also prevents jobs with machinery, such as working a clutch on trucks.  She opined that he would be severely limited from doing any manual labor, but he may be able to do some sedentary work as long as his need for oxycodone for does not interfere with his ability to think clearly.  In subsequent February 2015 correspondence, the Veteran discussed his medications and indicated that they cause him to doze off such that he sleeps more than half the day.

In the subsequent supplement statement of the case, the RO indicated that a review of the provisions of 38 C.F.R. 3.321 (b) (1) was considered, however extraschedular provisions is not warranted.  It appears that the RO accepted that the Veteran was capable of some sedentary work; however, the comment regard the use of narcotics and the interference thereof was not addressed.  

In the representative's Informal Hearing Presentation, it is asserted that an extraschedular rating is warranted due to both the symptoms not covered by the rating criteria as well as due to marked interference with employment.  In light of the JMR, the recent findings on the VA examination report, and the representative's assertions, the Board finds that the Veteran's claim should be referred for an extraschedular rating.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim for an increased evaluation for left hip disability based on hip instability and marked interference with employment due to the disability and narcotic use for that disability on an extraschedular basis to the either the Under Secretary for Benefits, or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) as it relates to the left hip claim. 

2.  Readjudicate the claim on appeal in light of all of the evidence of record, to include on an extraschedular basis.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

